FILED
                              NOT FOR PUBLICATION                           NOV 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



REGINALD AKAI NETTEY,                             No. 11-73645

               Petitioner,                        Agency No. A046-708-015

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Reginald Akai Nettey, a native and citizen of Ghana, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo claims of due process violations in immigration

proceedings, Zetino v. Holder, 622 F.3d 1007, 1011-12 (9th Cir. 2010), and we

deny the petition for review.

      Nettey contends that the IJ violated his right to due process by failing to

thoroughly inquire into his case to determine if he qualified for any forms of relief,

including relief under the Convention Against Torture (“CAT”). His contention

fails because before the IJ, Nettey stated that he did not fear returning to Ghana,

nor has Nettey presented any basis for a CAT claim. See Lata v. INS, 204 F.3d

1241, 1246 (9th Cir. 2000) (requiring error and prejudice to prevail on a due

process claim).

      Nettey’s remaining contention is unavailing.

      PETITION FOR REVIEW DENIED.




                                           2                                    11-73645